DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered. 

Regarding to double patenting rejection, the applicant request that the double patenting rejection of claims 1-20 be held in abeyance until allowable subject matter is admitted. Therefore, the double patenting rejection is maintained in current Office Action.

 Regarding to claim 1, the applicant argues that none of the cited references, alone or in combination, teach, disclose or suggest the elements of claim 1 recited as “generating, by a device operatively coupled to a processor, a blockchain ledger, wherein an entry of entries in the blockchain ledger comprises information indicative of transaction entries between a research entity of research entities and another research entity, and a description of a collaboration level between the research entity and the another research entity; and recommending, by the device, respective distribution amounts to be distributed by a third-party to the research entities based on a contribution amount of the research entity relative to contribution levels of other research entities”. The arguments have been fully considered. The argument according “a description of a collaboration level between the research entity and the another research entity” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.  The argument according “a blockchain ledger, wherein an entry of entries in the blockchain ledger comprises information indicative of transaction entries between a research entity of research entities and another research entity”; and recommending, by the device, respective distribution amounts to be distributed by a third-party to the research entities based on a contribution amount of the research entity relative to contribution levels of other research entities” is not persuasive. The examiner cannot concur with the applicant for following reasons:
Witchey discloses “generating, by a device, a blockchain ledger”. For example, in paragraph [0018], Witchey teaches the validation device causes the healthcare historical blockchain to be updated, possibly by appending the validity block to the chain. In paragraph [0024], Witchey teaches entries in databases. In Fig. 1 and paragraph [0031], Witchey teaches healthcare historical blockchain represents a public ledger, private ledger, protected ledger; Witchey further teaches generating a healthcare historical blockchain.
“wherein an entry of entries in the blockchain ledger comprises information indicative of transaction entries between a research entity of research entities and another research entity, and a description of a collaboration level. For example, in paragraph [0017], Witchey teaches transactions from various entities. In paragraph [0028], Witchey teaches form of a healthcare transaction; Witchey further teaches the transactions are analyzed by peers of doctors in the ecosystem with respect to validity of the services; Witchey further more teaches information associated with the patient's birth; attending physician, Apgar score; additional interactions include doctor-insurance transactions, consumer-insurance interactions, patient-psychologist interactions, or other types of transactions. In paragraph [0032], Witchey teaches annual visits to the doctor is a collaboration level; Witchey further teaches HHBC 130 increases in size by one block per year based on annual visits to the doctor. In paragraph [0075], Witchey teaches one or more analyst entities, i.e. researchers.
Douceur discloses “recommending, by the device, respective distribution amounts to be distributed by a third-party to the entities based on a contribution amount of the entity relative to contribution levels of other research entities”.  For example, in Fig. 1 and paragraph [0016], Douceur teaches the participatory web service 102 includes membership and reward distribution components or functionality 108. In Fig. 3 and paragraph [0034], Douceur teaches distributing awards, i.e. respective distribution amounts, to participants based on net weighted contribution by the participatory web service 102, i.e. a third-party; Douceur further teaches the size of the total distributed reward 314 for any particular participant is proportional to the participant's weighted net contribution. In Fig. 4 and paragraph [0042], Douceur teaches the size of the reward to an individual participant is recommended based on the weighted net 

Regarding to claims 8 and 15, claims 8 and 15 are not allowable due to the similar reasons as discussed above.

Claims 3-6, 9-13, and 16-19 are not allowable due to the similar reasons as discussed above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3-6, 8-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10504256 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 16/664,501
U.S. Patent No. US 10504256 B2
1. A computer-implemented method, comprising:
1. A computer-implemented method, comprising:
generating, by a device operatively coupled to a processor,
generating, by a device operatively coupled to a processor, a directed graph representing a scientific research process,

wherein a node of the directed graph is associated with a research entity, and

an edge of the directed graph is associated with a relationship between the research entity and another research entity;
a blockchain ledger,
generating, by the device, a blockchain ledger,
wherein an entry of entries in the blockchain ledger comprises information indicative of transaction entries between a research entity of research entities and another research entity, and a description of a collaboration level between the research entity and the another research entity


determining, by the device, information indicative of a portion of a reward associated with a scientific result to the research entity based on a contribution amount of the research entity relative to contribution levels of other research entities associated with the scientific research process; and
recommending, by the device, respective distribution amounts to be distributed by a third-party to the research entities based on a contribution amount of the research entity relative to contribution levels of other research entities.
recommending, by the device, respective distribution amounts to be distributed by a third-party to the research entity and the another research entity based on the contribution amount of the research entity relative to contribution levels of the other research entries.

6. The computer-implemented method of claim 1, further comprising: recommending, by the device, another defined award to the other research entity that verifies the scientific result of the scientific research process.


2. The computer-implemented method of claim 1, wherein the generating the directed graph further comprises generating the directed graph based on the transaction entries in the blockchain ledger.
3. The computer-implemented method of claim 2, further comprising: verifying, by the device, an authenticity of the entries by comparing a hash in a transaction entry to a previous transaction entry.
3. The computer-implemented method of claim 2, further comprising: verifying, by the device, an authenticity of the transaction entries by comparing a hash in a transaction entry to a previous transaction entry.
4. The computer-implemented method of claim 1, further comprising: determining, by the device, information indicative of a portion of a reward associated with the scientific result to the research entity based on the contribution amount of the research entity relative to contribution levels of other research entities associated with the scientific research process.
From Claim 1: determining, by the device, information indicative of a portion of a reward associated with a scientific result to the research entity based on a contribution amount of the research entity relative to contribution levels of other research entities associated with the scientific research process; 
5. The computer-implemented method of claim 4, further comprising:
4. The computer-implemented method of claim 1, further comprising: 

determining, by the device, an importance of the contribution amount of the research entity based on a distribution of edges associated with the node in the directed graph; and
weighing, by the device, the information indicative of the portion of the reward based on the importance of the contribution amount of the research entity.
weighing, by the device, the information indicative of the portion of the reward based on the importance of the contribution amount of the research entity.
6. The computer-implemented method of claim 1, further comprising the determining, by the device, the contribution amount of the research entity based on an acknowledgement from an entity downstream in a directed graph associated with a relationship between the research entity and the another research entity.
5. The computer-implemented method of claim 1, wherein the contribution amount of the research entity is based on an acknowledgement from an entity downstream in the directed graph.
Rest limitations are similar
Rest limitations are similar




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "in the directed graph" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Douceur (US 20130085821 A1) in view of Witchey (US 20150332283 A1), and further in view of Collins (US 20180218779 A1).
Regarding to claim 1 (Currently Amended), Douceur discloses a computer-implemented method (Fig. 1; [0011]: an environment 100 is a system and includes a participatory web service 102 and computers; web service 102 is accessible by multiple participants through a network 
generating, by a device operatively coupled to a processor, a directed graph representing a process (Fig. 1; [0018]: a directed graph is generated; the directed graph is referred to as a participant/referral tree; [0019]: form and generate various participant subtrees, i.e. a directed graph, with each subset having a single head; a subset 116 of a directed graph is formed by the participants within the dotted oval as illustrated in Fig. 1; Fig. 10; [0062]: sets or sequences of instructions that reside in the memory 1004 for execution by the one or more processors 1002), 
recommending, by the device, respective distribution amounts to be distributed by a third-party to the entities based on a contribution amount of the entity relative to contribution levels of other research entities (Douceur; Fig. 1; [0016]: the participatory web service 102 includes membership and reward distribution components or functionality 108; Fig. 3; [0034]: distribute awards, i.e. respective distribution amounts, to participants based on net weighted contribution by the participatory web service 102, i.e. a third-party; the size of the total distributed reward 314 for any particular participant is proportional to the participant's weighted net contribution; Fig. 4; [0042]: the size of the reward to an individual participant is recommended based on the weighted net contribution of the participant; Fig. 3; [0032]: quantify the contribution of each participant in the current participant's subset based on a directed graph; [0036]: the weighted net contribution of a participant is calculated based on a directed graph; a weight or weighted contribution W(n)=.pi.(C(n)/C(Sys)), is computed for each node n in a referral tree; Fig. 4; [0041-0042]: the contributions of a system's users; Fig. 10; 
Douceur fails to explicitly disclose:
generating, a blockchain ledger, wherein an entry of entries in the blockchain ledger comprises information indicative of transaction entries between a research entity of research entities and another research entity, and a description of a collaboration level between the research entity and the another research entity. 
entity is research entity and entities are research entities.
 In same field of endeavor, Witchey teaches:
generating, by a device,  a blockchain ledger (Witchey; [0018]: the validation device causes the healthcare historical blockchain to be updated, possibly by appending the validity block to the chain; [0024]: entries in databases; Fig. 1; [0031]: healthcare historical blockchain represents a public ledger, private ledger, protected ledger; generating a healthcare historical blockchain), wherein an entry of entries in the blockchain ledger comprises information indicative of transaction entries between a research entity of research entities and another research entity, and a description of a collaboration level (Witchey; [0017]: transactions from various entities; [0028]: form of a healthcare transaction; the transactions are analyzed by peers of doctors in the ecosystem with respect to validity of the services; information associated with the patient's birth; attending physician, Apgar score; additional interactions include doctor-insurance transactions, consumer-insurance interactions, patient-psychologist interactions, or other types of transactions; [0032]: annual visits to the doctor is a collaboration 
entity is research entity and entities are research entities ([0075]: one or more analyst entities; researchers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douceur to include generating, by a device, a blockchain ledger, wherein an entry of entries in the blockchain ledger comprises information indicative of transaction entries between a research entity of research entities and another research entity and a description of a collaboration level; entity is research entity and entities are research entities as taught by Witchey. The motivation for doing so would have been to improve the performance of the computing devices; to improve the transaction; to access to a collection of HHBCs as taught by Witchey in paragraphs [0025], [0037], and [0075].
Douceur in view of Witchey discloses a description of a collaboration level.
However, Douceur in view of Witchey fails to explicitly disclose:
a description of a collaboration level between the research entity and the another research entity.
In same field of endeavor, Collins teaches a description of a collaboration level between the research entity and the another research entity ([0021]: the investigator, a CRC, and a study participant; [0022]: the investigator, a nurse or clinical research coordinator; Fig. 1; [0031]: a collaboration collecting research data, storing research data, and verifying research data among a clinical investigator, a nurse, a patient, research sponsor, and FDA researcher as illustrated in Fig. 1; Fig. 1; [0032]: a clinical investigator or a patient completes the clinical research data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douceur in view of Witchey a description of a collaboration level between the research entity and the another research entity as taught by Collins. The motivation for doing so would have been to collects and stores clinical research data using blockchain; to verify the origin and contents of clinical research data as taught by Collins in Fig. 1, and paragraphs [0021-0026].

Regarding to claim 3 (Currently Amended), Douceur in view of Witchey and Collins discloses the computer-implemented method of claim [[2]] 1, further comprising: verifying, by the device, an authenticity of the entries by comparing a hash in a transaction entry to a previous transaction entry (Witchey; [0017]: each transaction is validated; Fig. 1; [0029]: the validity of the transaction are assessed by peer validation devices 120; [0040]: validity block 135 is processed by combining previous block information, i.e. a hash of a block header from HHBC 130, with additional information; Peer 120B re-calculates and compares a hash of the validity block's header along with hash information from the transactions, until the resulting value satisfies the validity requirement; [0044]: a hash value of a previous block header in the HHBC is 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douceur in view of Witchey and Collins to include verifying, by the device, an authenticity of the transaction entries by comparing a hash in a transaction entry to a previous transaction entry as taught by Witchey. The motivation for doing so would have been to improve the performance of the computing devices; to improve the transaction; to access to a collection of HHBCs as taught by Witchey in paragraphs [0025], [0037], and [0057] and [0075].

Regarding to claim 4 (Original), Douceur in view of Witchey and Collins discloses the computer-implemented method of claim 1, further comprising: determining, by the device, information indicative of a portion of a reward associated with the scientific result to the entity based on the contribution amount of the entity relative to contribution levels of other entities associated with the scientific research process (Douceur; [0024]: Alice shows a contribution level of 20, while Bob is shown as having a contribution level of 45; Fig. 3; [0033]: calculating the weighted net contribution of the current participant, i.e. the contribution of the entity relative to a total contribution; Fig. 3; [0034]: the sizes or portions of the rewards are calculated deterministically, based on a total available reward 314 and on the calculated weighted net contribution of each participant).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douceur in view of Witchey and Collins to include research entities as taught by Witchey. The motivation for doing so would have been to improve the performance of the computing devices; to improve the transaction; to access to a collection of HHBCs as taught by Witchey in paragraphs [0025], [0037], and [0075]. 

Regarding to claim 5 (Previously Presented), Douceur in view of Witchey and Collins discloses the computer-implemented method of claim 4, further comprising: 
determining, by the device, an importance of the contribution amount of the entity based on a distribution of edges associated with the node in the directed graph (Douceur; Fig. 1; [0018]: an edge leading from Bob to Alice indicates that Bob was referred by Alice; Fig. 1; [0024]: Alice shows a contribution of 20, while Bob is shown as having a contribution of 45; Fig. 3; [0030]: a directed graph; Fig. 3; [0032]: quantifying the contribution of each participant in the current participant's subset based on nodes and edges in a directed graph; Fig. 5; [0045-0046]); and
 weighing, by the device, the information indicative of the portion of the reward based on the importance of the contribution amount of the entity (Douceur; Fig. 3; [0033]: calculating weighted net contribution; [0034]: the size of the total reward 314 for any particular participant is proportional to the participant's weighted net contribution; Fig. 4; [0041]: yield the net 
Douceur in view of Witchey and Collins further discloses entity is research entity and entities are research entities (Witchey; [0075]: one or more analyst entities; researchers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douceur in view of Witchey and Collins to include research entities as taught by Witchey. The motivation for doing so would have been to improve the performance of the computing devices; to improve the transaction; to access to a collection of HHBCs as taught by Witchey in paragraphs [0025], [0037], and [0075]. 

Regarding to claim 6 (Currently Amended), Douceur in view of Witchey and Collins discloses the computer-implemented method of claim 1, further comprising: determining, by the device, the contribution amount of the entity based on an acknowledgement from an entity downstream in a directed graph associated with a relationship between the entity and the another entity (Douceur; Fig. 1; [0018]: Alice is a root node; other nodes are nodes of downstream as illustrated in Fig. 1; in a directed graph, edges between the nodes represent relationships between the participants; an edge leading from Bob to Alice indicates that Bob was referred by Alice; Fig. 2; [0022]; Fig. 4; [0038]: all descendants of the participant are an acknowledgement of the contribution of the participant; the participant's individual or direct contribution 402 is summed at 404 with the contributions 406 of all descendants of the participant in the directed graph; [0041]: yield the net weight or weighted net contribution 424 of the participant; Fig. 5; [0045-0046]).
 research entity and entities are research entities (Witchey; [0075]: one or more analyst entities; researchers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douceur in view of Witchey and Collins to include research entities as taught by Witchey. The motivation for doing so would have been to improve the performance of the computing devices; to improve the transaction; to access to a collection of HHBCs as taught by Witchey in paragraphs [0025], [0037], and [0075].  

Regarding to claim 8 (Currently Amended), Douceur discloses a system (Fig. 1; [0011]: an environment 100 is a system and includes a participatory web service 102 and computers; web service 102 is accessible by multiple participants through a network 104; Fig. 3; [0029]: the method 300; Fig. 10; [0061]: web service 102 is implemented by one or more physical instances of a computer in Fig. 10), comprising: 
a memory that stores computer executable components ([0062]: one or more processors 1002 and computer-readable memory 1004; [0063-0064]: SRAM; RAM); and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components ([0062]:  one or more programs, modules, or routines, comprising sets or sequences of instructions that reside in the memory 1004 for execution by the one or more processors 1002; [0064]: access by a computing device) comprise:
 the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 8.  

Regarding to claim 9 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 9.

Regarding to claim 10 (Original), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 10.

Regarding to claim 11 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 11.

Regarding to claim 12 (Original), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 12.

Regarding to claim 13 (Original), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 13.

Regarding to claim 15 (Currently Amended),  Douceur discloses a computer program product to determine contribution levels, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Fig. 1; [0011]: an environment 100 is a system and includes a participatory web service 102 and a computer; web service 102 is accessible by multiple participants through a network 104; Fig. 10; [0061]: web 
The rest limitations are similar to the limitations recited in claim 1. Therefore, the same rational used to reject claim 1 is also used to reject claim 15. 

Regarding to claim 16 (Currently Amended), Douceur in view of Witchey and Collins discloses the computer program product of claim 15, wherein the distributed ledger is a blockchain ledger (Witchey; [0024]: entries in databases; Fig. 1; [0031]: healthcare historical blockchain represents a public ledger, private ledger, protected ledger; generating a healthcare historical blockchain. [0045]: download the HHBC or portions, entries, thereof directly from a central database). 

Regarding to claim 17 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 17.

Regarding to claim 18 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 18.

Regarding to claim 19 (Original), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616